___________

                                      No. 95-3838
                                      ___________

United States of America,                  *
                                           *
                Appellee,                  *
                                           *   Appeal from the United States
        v.                                 *   District Court for the
                                           *   Southern District of Iowa.
Saloman Garcia, also known as              *
Saloman Garcia Alverez,                    *          [UNPUBLISHED]
                                           *
                Appellant.                 *


                                      ___________

                       Submitted:     September 27, 1996

                             Filed:   October 10, 1996
                                      ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

        Saloman Garcia appeals the 78-month sentence imposed by the district
     1
court       after he pleaded guilty to a three-count indictment charging him
with two counts of distributing methamphetamine, in violation of 21 U.S.C.
§ 841(a)(1), and one count of possessing a sawed-off shotgun, in violation
of 26 U.S.C. § 5861(d).          Counsel filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967), and was granted leave to withdraw.        Garcia
was given an opportunity to file a supplemental brief, but did not do so.
We affirm.


        In his Anders brief, counsel states the following:            "Mr. Garcia
contends that the district court incorrectly calculated the




        1
      The Honorable Harold D. Vietor, United States District
Judge for the Southern District of Iowa.
appropriate guidelines sentencing range.   Mr. Garcia has not provided his
attorney with any reason to support this contention." Having carefully
reviewed the record, we have found no nonfrivolous issue for appeal.   See
Penson v. Ohio, 488 U.S. 75, 80 (1988).


     Accordingly, the judgment of the district court is affirmed.


     A true copy.


           Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-